DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  
In claim 3, line 1, “wherein : the” should be -- wherein: the --.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a computing device which is within the four statutory categories (i.e., machine). Claim 15 is drawn to a system which is within the four statutory categories (i.e., machine).
Independent claim 15 (which is representative of independent claims 1, 8) recites…receive genetic testing data…; analyze the genetic testing data using [algorithms]; provide a suggested diagnosis based on the analyzed genetic testing data; update the [algorithms] that is used to analyze the genetic testing data; subsequent to the updating, re-analyze the genetic testing data using the updated [algorithms]; and revise the suggested diagnosis based on the re-analyzed genetic testing data.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “centralized computer system” (claim 1), “processor” (claim 8), “server computer” (claim 15), the claim encompasses rules or instructions to diagnose a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., a centralized computer system having software) to perform the abstract idea. Claim 8 recites additional elements (i.e., a computing device having a processor, memory storing instructions and software) to perform the abstract idea. Claim 15 recites additional elements (i.e., a server computer having software; a computer network) to perform the abstract idea. Looking to the specifications, a computing device having a processor, memory storing instructions and software is described at a high level of generality (¶ 0070-0080), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the computer network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, although the claims add “receive genetic testing data via the computer network,” receiving data over a network only provides input data for the performance of the abstract idea, which is extra-solution activity (i.e., pre-solution) and does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing device having a processor, memory storing instructions and software) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “receive genetic testing data via the computer network” is determined to constitute well-understood, routine, and conventional elements/functions; receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-14, 16-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-7, 9-14, 16-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 5-6, 12-13, 16-17 further recites the additional elements of “a database,” which only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, the limitations of “genetic data stored in a database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Stephan et al. (U.S. Patent App. Pub. No. US 2010/0293130 A1, hereinafter referred to as "Stephan") (Stephan: ¶ 0067; ¶ 0144) and Rosenfeld et al. (U.S. Patent App. Pub. No. US 2006/0271407 A1, hereinafter referred to as "Rosenfeld") (Rosenfeld: abstract), storing and accessing data in a database is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (U.S. Patent App. Pub. No. US 2010/0293130 A1, hereinafter referred to as "Stephan") in view of Rosenfeld et al. (U.S. Patent App. Pub. No. US 2006/0271407 A1, hereinafter referred to as "Rosenfeld").
Regarding claim 1, Stephan teaches a method comprising: 
receiving genetic testing data (Stephan: ¶ 0132; ¶ 0134, i.e., “generation of a genomic profile”) at a centralized computer system (Stephan: ¶ 0117); 
analyzing, by the centralized computer system, the genetic testing data using software stored on the centralized computer system (Stephan: ¶ 0061; ¶ 0104, i.e., “the application of at least 20 rules to the genomic profile of an individual. In other embodiments, at least 50 rules are applied to the genomic profile of an individual”; ¶ 0143, i.e., “a rule or rule set is applied to the genomic profile or SNP profile of an individual, as described above”); 
providing a suggested diagnosis based on the analyzed genetic testing data (Stephan: ¶ 0063, i.e., “The phenotype profiles may also indicate the presence or absence of a phenotype or the risk of developing a phenotype. For example, a phenotype profile may indicate…a high risk of developing diabetes”; ¶ 0104, i.e., “the phenotype profile results from the application of at least 20 rules to the genomic profile of an individual”; ¶ 0143, i.e., “Application of the rules to a genomic profile generates a phenotype profile for the individual”); 
updating the software on the centralized computing system that is used to analyze the genetic testing data (Stephan: ¶ 0105, i.e., “Step 112 may then also be periodically updated with new rules based on the new validated correlations”; ¶ 0106-0108); 
subsequent to the updating, re-analyzing the genetic testing data, by the centralized computing system, using the updated software (Stephan: ¶ 0147, i.e., “New rules based on the new genotype correlations may be applied to the initial genomic profile to provide updated phenotype profiles”); and 
Yet, Stephan does not explicitly teach, but Rosenfeld teaches, in the same field of endeavor, 
revising the suggested diagnosis based on the re-analyzed genetic testing data (Rosenfeld: ¶ 0098, i.e., Examiner interprets the “selected data elements of assessment data” being “[evaluated]…continuously” as including the claimed re-analyzed genetic testing data, in the context of Stephan because it “provides an alert if those data are indicative of a different diagnosis. The alert may take the form of suggested diagnoses”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the revising the suggested diagnosis based on the re-analyzed genetic testing data, as taught by Rosenfeld, within the system of Stephan, with the motivation of “provides high quality care in environments where continuous high bandwidth communications are not available or economically infeasible” (Rosenfeld: ¶ 0026).
Regarding claim 2, Stephan and Rosenfeld teach the method of claim 1, wherein: 
the analyzing comprises using a genetic analysis tool of the centralized computer system (Stephan: ¶ 0061; ¶ 0104, i.e., “the application of at least 20 rules to the genomic profile of an individual. In other embodiments, at least 50 rules are applied to the genomic profile of an individual”; ¶ 0143, i.e., “a rule or rule set is applied to the genomic profile or SNP profile of an individual, as described above”); 
updating the software comprises updating the genetic analysis tool (Stephan: ¶ 0105, i.e., “Step 112 may then also be periodically updated with new rules based on the new validated correlations”; ¶ 0106-0108); and 
the re-analyzing comprises using the updated genetic analysis tool (Stephan: ¶ 0147, i.e., “New rules based on the new genotype correlations may be applied to the initial genomic profile to provide updated phenotype profiles”).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 3, Stephan and Rosenfeld teach the method of claim 1, wherein : 
the analysis comprises using a genetic analysis method of the centralized computer system (Stephan: ¶ 0061; ¶ 0104, i.e., “the application of at least 20 rules to the genomic profile of an individual. In other embodiments, at least 50 rules are applied to the genomic profile of an individual”; ¶ 0143, i.e., “a rule or rule set is applied to the genomic profile or SNP profile of an individual, as described above”); 
updating the software comprises updating the genetic analysis method (Stephan: ¶ 0105, i.e., “Step 112 may then also be periodically updated with new rules based on the new validated correlations”; ¶ 0106-0108); and 
the re-analyzing comprises using the updated genetic analysis method (Stephan: ¶ 0147, i.e., “New rules based on the new genotype correlations may be applied to the initial genomic profile to provide updated phenotype profiles”).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Stephan and Rosenfeld teach the method of claim 1, further comprising: 
providing a treatment plan based on the analyzed genetic testing data (Stephan: ¶ 0046; ¶ 0051; ¶ 0111); and 
revising the treatment plan based on the re-analyzed genetic testing data (Rosenfeld: ¶ 0104, i.e., “A scoring algorithm or a collection of algorithms are applied to updated assessment data to determine whether the current treatment plan is viable or should be amended”).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Stephan and Rosenfeld teach the method of claim 1, further comprising: 
analyzing the genetic testing data using genetic data stored in a database (Stephan: figure 14, element 114, i.e., “Apply rules based on the genotype correlations”; ¶ 0067, i.e., “database of established and validated human genotype correlations”; ¶ 0144, i.e., “the master database of human genotype correlations”); 
detecting an update to the genetic data stored in the database (Stephan: ¶ 0144, i.e., “the master database of human genotype correlations is expanded with additional genotype correlations as new correlations become discovered and validated”); and 
re-analyzing the genetic testing data using the updated genetic testing data stored in the database (Stephan: ¶ 0144, i.e., “An update can be made by accessing pertinent information from the individual's genomic profile stored in a database as desired or appropriate…Determination of whether an individual may be susceptible to that new genotype correlation can then be made by retrieving and comparing just that gene portion of the individual's entire genomic profile”).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Stephan and Rosenfeld teach the method of claim 5, wherein: 
the analyzing comprises performing carrier testing using the genetic data stored in the database (Stephan: ¶ 0100, i.e., “The rules may encompass the information on test SNP and alleles, and the effect estimates of FIG. 4…the effect estimate may be carrier risk”; ¶ 0142, i.e., “SNP disease correlations in the database may include, but are not limited to, those correlations shown in FIG. 4”); and 
the re-analyzing comprises re-performing the carrier testing using the updated genetic testing data (Stephan: ¶ 0144, i.e., “An update can be made by accessing pertinent information from the individual's genomic profile stored in a database as desired or appropriate…Determination of whether an individual may be susceptible to that new genotype correlation can then be made by retrieving and comparing just that gene portion of the individual's entire genomic profile”).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Stephan and Rosenfeld teach the method of claim 1, wherein: 
the analyzing comprises determining genetic mutations, polymorphisms, deletions, insertions, or other genetic features of interest based on the genetic testing data using the software (Stephan: figure 14, element 114, i.e., “Apply rules based on the genotype correlations”; ¶ 0062, i.e., “Use of "genotype correlation" herein refers to the statistical correlation between an individual's genotype, such as presence of a certain mutation or mutations”); and 
the re-analyzing comprises determining different genetic mutations, polymorphisms, deletions, insertions, or other genetic features of interest based on the genetic testing data using the updated software (Stephan: ¶ 0147).
The obviousness of combining the teachings of Stephan and Rosenfeld are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, claim 8 is analogous to claim 1, and thus, claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 9, claim 9 is analogous to claim 2, and thus, claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding claim 10, claim 10 is analogous to claim 3, and thus, claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 11, claim 11 is analogous to claim 4, and thus, claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding claim 12, claim 12 is analogous to claim 5, and thus, claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 13, claim 13 is analogous to claim 6, and thus, claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 14, claim 14 is analogous to claim 7, and thus, claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding claim 15, claim 15 is analogous to claim 1, and thus, claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 16, claim 16 is analogous to claim 5, and thus, claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 17, claim 17 is analogous to claim 6, and thus, claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 18, claim 18 is analogous to claim 2, and thus, claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding claim 19, claim 19 is analogous to claim 3, and thus, claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 20, claim 20 is analogous to claim 7, and thus, claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Margulies et al. (U.S. Patent App. Pub. No. US 2005/0214811 A1) teaches revising a patient’s diagnosis based on changes to associations between genetic information.
WO 2011/038155 A2 teaches generating genetic profiles and updating the rules to produce updated profiles.
“Technologies for sequencing and interpreting personal genomes” teaches a community updating a database of genomic variants to reflect new discoveries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626